 72 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Fresh & Easy Neighborhood Market 
and
 United Food 
and Commercial Workers International Union.  
Cases 31
ŒCAŒ077074 and 31
ŒCAŒ080734 July 
31, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND
 MEMBERS 
JOHNSON
 AND 
SCHIFFER
 The issue presented here is whether the Respondent 
violated Section 8(a)(1) of the Act by maintaining a co
n-fidentiality rule prohibiting the disclosure of employee 
information.  The judge concluded that there was no vi
o-lation 
and dismissed the complaint.  The General Cou
n-sel excepts and contends that the rule is unlawful because 

employees would reasonably construe it to prohibit Se
c-tion 7 activity.  For the reasons set forth below, we agree 
with the General Counsel and reverse 
the judge™s fin
d-ing.
 On March 22, 2013, Administrative Law Judge Gerald 
A. Wacknov issued the attached decision.  The General 
Counsel filed exceptions and a supporting brief, the R
e-spondent filed an answering brief, and the General Cou
n-sel filed a reply br
ief.  The Charging Party Union filed 
cross
-exceptions.  
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs a
nd has decided to 
affirm the judge™s rulings, findings, and conclusions only 
to the extent consistent with this Decision and Order.  
 I.  STIPULATED FACTS
 The Respondent operates a chain of grocery stores in 
California.  It maintains a 20
-page ﬁCode of Bus
iness 
Conductﬂ that is available to employees on its website.  
Employees are required to follow the policies described 
in the Code, as ﬁ[b]reaches of the Code, Fresh & Easy 

policy or the law may result in disciplinary action.ﬂ  The 
Code discusses a range o
f topics, including:  restrictions 
on certain types of business dealings; ethical consider
a-tions; protection 
of company and customer resources; 

equal employment opportunity; and abusive and othe
r-wise unacceptable employee behavior.  Its discussion of 

the n
eed to protect company resources includes several 

subsections, entitled ﬁIntellectual Property,ﬂ ﬁRespons
i-ble Use of Company IT,ﬂ ﬁConfidentiality and Data Pr
o-tection,ﬂ and ﬁAccurate Accounting and Money Launde
r-
ing.ﬂ  The entire ﬁConfidentiality and Data P
rotectionﬂ 
section states:   
 CONFIDENTIALITY AND DATA PROTECTION
 We have an important duty to our customers and our 
employees to respect the information we hold about 
them and ensure it is protected and handled respons
i-bly. The trust of our staff and cust
omers is very i
m-porta
nt,
 so we take our obligations under relevant data 
protection and privacy laws very seriously.  We should 
also regard 
all
 information concerning our business as 
an asset, which, like other important assets, has a value 
and needs to be 
suitably protected. 
 What does it mean for me?
 DO  Make sure any customer or staff information you 

collect, is relevant, accurate and, where necessary, 
kept up to date.  Keep it for no longer than nece
s-sary. 
  Keep customer and employee information secure.  
Information must be used fairly, lawfully and only 
for the purpose for which it was obtained.
  Ensure that data is appropriately and securely stored 
and disposed of.  Be aware of the risk of discussing 
confidential information in public places.
 DON™T
  Releas
e information, without making sure that the 
person you are providing it to is rightfully allowed 

to receive it and, where necessary, that it has been 
encrypted in accordance with Fresh 
& Easy policy.
 CONTACT
 If you are ever unsure about how to handle Fresh 
& Easy data, be cautious and seek advice from:
  Your Line Manager
  Information Security
  Our Legal Department
 II.  DISCUSSION
 ﬁ[A]n employer violates Section 8(a)(1) when it mai
n-tains a work rule that reasonably t
ends to chill employees 
in the exercise of their Section 7 rights.ﬂ
  Lutheran He
r-itage 
Village
-Livonia
, 343 NLRB 646, 646 
(2004)
 (citing
 Lafayette Park Hotel
, 326 NLRB 824, 825 
(1998), enfd. 203 F.3d 52 (D.C. Cir. 1999)
).  In
 Lutheran 
Heritage
, the Board h
eld that a rule that does not expli
c-itly prohibit Section 7 activity would nonetheless be u
n-lawful if:  ﬁ
(1) employees would reasonably construe the 
language to prohibit Section 7 activity; (2) the rule was 
promulgated in response to union activity; or (3)
 the rule 
has been applied to restrict the exercise of Section 7 
rights.ﬂ  Id. at 647.
   The complaint alleges that the Respondent™s second d
i-rective to employees in the Confidentiality and Data Pr
o-tection section is unlawful.  That rule instructs them to 
ﬁKeep customer and employee information secure.  I
n-361 NLRB No.
 8    FRESH 
& EASY NEIGHBORHOOD MA
RKET
  73 formation must be used fairly, lawfully and only for the 
purpose for which it was obtained.ﬂ  As stated above, the 

General Counsel argues that employees would reason
a-bly construe this rule to prohibit the 
protected disclosure 

of employee terms and conditions of employment, such 

as wages and working conditions.  The judge concluded 
that employees would not interpret it in this manner.  He 
found that the Code only addresses ﬁethical matters,ﬂ and 

ﬁis not a ty
pical employee handbookﬂ affecting emplo
y-ees™ working conditions.  He further found that conside
r-ation of the entire Confidentiality and Data Protection 

section suggests that it prohibits only the release of ﬁco
l-lectedﬂ and ﬁconfidentialﬂ information not r
elevant to 
Section 7 rights, such as social security numbers, medical 

information
, and other such information customarily 
maintained in employees™ personnel files.  
 Contrary to the judge and our dissenting colleague, we
 find that the challenged rule is unlawful.  We agree with 
the General Counsel that 
employees would reasonably 

construe the admonition to keep employee information 
secure to prohibit discussion and disclosure of info
r-mation about other employees, such as w
ages and terms 
and conditions of employment.  The Board has repeate
d-ly found rules with similarly overbroad phrasing to be 
unlawful because they infringe upon rights protected by 

Section 7 of the Act.  See, e.g., 
Cintas Corp.
, 344 NLRB 
943, 943 (2005) (pro
hibition against releasing ﬁany i
n-formationﬂ about employees unlawful), enfd. 482 F.3d 

463 (D.C. Cir. 2007); 
Flamingo Hilton
-Laughlin
, 330 
NLRB 287 (1999) (prohibition on revealing confidential 

information about ﬁfellow employeesﬂ unlawful)
.  In 
addition, 
the instruction to use information ﬁonly for the 
purpose for which it was obtainedﬂ 
reinforces the i
m-pression that the rule prohibits Section 7 activity, as the 
Respondent™s business purpose clearly does not include 
protected discussion of wages or working
 conditions 
with fellow employees, union representatives, or Board 
agents
.  We reject the judge™s and our dissenting colleague™s 
position that the Code is dedicated only to consideration 
of ethical matters and in no way resembles an employee 
handbook deali
ng with working conditions.  Much like 
an employee handbook, the Code covers a variety of su
b-jects related to work performance.  While some of these 

subjects facially relate to classically ethical consider
a-tions, such as bribery or conflicts of interest, o
thers a
d-dress broader work issues
Še.g., information security, 
equal opportunity, and unacceptable behavior.  Critically, 

the Code informs employees of established rules and 
policies that govern the day
-to-day handling of their 
work duties and may subject t
hem to disciplinary action 
for noncompliance.  Thus, employees would reasonably 
view the Code provisions as having the same import as 
any other work rules implicating terms and conditions of 
employment.  
 We also disagree with the judge™s and our dissentin
g colleague™s interpretation of the 
Confidentiality and Data 

Protection section as a whole to apply only to the ﬁco
l-lectedﬂ and ﬁconfidentialﬂ information mentioned in the 
first and third bullet points
.  This interpretation is pre
m-ised on their belief that
 the sole purpose of this section is 
to ensure that employees comply with relevant data pr
o-tection and privacy laws.  We find that its scope is not so 
limited.  While the introduction to the 
section
 does me
n-tion ﬁrelevant data protection and privacy laws,ﬂ
 it also 
discusses the importance of respecting and protecting 
customer and employee information: ﬁWe have an i
m-portant duty to our customers and employees to respect 

the information we hold about them,ﬂ and instructs e
m-ployees to ﬁregard 
all
 information c
oncerning our bus
i-ness as an asset, which . . . needs to be suitably protec
t-
ed.ﬂ  [Emphasis added.]  These categories encompass a 
wide range of information and there is no language limi
t-ing the types of employee information that employees 
may not disclose.
  Contrary to our colleague, we do not 
agree that subsequent discrete references to ﬁinformation 

you collectﬂ and ﬁthe risk of discussing confidential i
n-formation in public placesﬂ necessarily override the 
sweeping introduction and the related overbroad ad
mon
i-tion in bullet two to ﬁ[k]eep customer and employee i
n-formation secureﬂ  and use it ﬁonly for the purpose for 
which it was obtained.ﬂ  Plainly, if an employee had 
knowledge of a coworker™s wages that was obtained for 

some business purpose, the admoniti
on would discourage 
the employee from sharing that information with others 
in an effort to improve terms and conditions of emplo
y-ment.
1    Because the reach of the challenged rule is not ad
e-quately limited by context, we further find this case di
s-
tinguisha
ble from 
Mediaone of Greater Florida, Inc.
, 340 NLRB 277 (2003), cited by our colleague.  In that 
case, the employer™s handbook rule prohibited disclosure 
of ﬁcustomer and employee information, including o
r-ganizational charts and databases.ﬂ  The rule was 
part of 

a section prohibiting the unauthorized use of ﬁcompany 
and third party proprietary information, including 
info
r-mation assets
 and intellectual property
ﬂ and contained a 
long list of materials prohibited from disclosure such as 
ﬁbusiness plans,ﬂ ﬁcop
yrighted works,ﬂ ﬁtrade secrets,ﬂ 
and patents.  The context of that rule and its relationship 
1 Similarly, as the judge found, the disclosure prohibition would e
n-
compass employee personnel files. Such files customarily include di
s-ciplinary notices
Šclearly a subject relating to employee terms and 
conditions of employment.
                                                   DECISION
S OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 74 to legitimate employer concerns (i.e., the protection of 
intellectual property assets) was therefore much clearer 

and would, 
unlike here, reasonably inform employ
ees 
that the rule™s scope was not as broad as might be su
g-gested by reading it in isolation.
  Likewise, we find that 
the rule in
 Community Hospitals of Central California v. 
NLRB
, 335 F.3d 1079 (D.C. Cir. 2003), also cited by our 
colleague, is narrower tha
n the challenged rule here.  
That rule prohibited the ﬁ[r]elease or disclosure of conf
i-dential information concerning patients or employees,ﬂ 

which arguably suggested that it applied only to a small 

subset of highly sensitive information about employees.
2  In contrast, the rule here impermissibly suggests that 
all
 employee information, which an employee could reaso
n-ably conclude includes terms and conditions of emplo
y-ment, is confidential.  
 In sum, because employees would reasonably interpret 
the rule to s
tate that all employee information is conf
i-dential, and that disclosure of such information is a
l-lowed only for the purpose for which it was obtained, we 
find that this directive infringes upon employees™ Section 
7 rights.  We therefore reverse the judge™s
 dismissal of 
the complaint and
 find that the challenged rule is unla
w-ful.
3   ORDER
4 The National Labor Relations Board orders that the 
Respondent, Fresh 
& Easy Neighborhood Market, El 
2  The Board found this rule to be unlawful because employees 
would reasonably construe ﬁconfidential informationﬂ to include e
m-ployee wages and other terms and conditions of employment.  See 
University Medical Center
, 335 NLRB 1318, 1322 (2001), enf. denie
d 
sub nom. 
Community Hospitals of Central California v. NLRB
, supra.
 3  
We further conclude 
that the Respondent did not effectively rep
u-
diate the unlawful 
rule under 
Passavant Memorial Area Hospital
, 237 
NLRB 138 (1978)
 (effective repudiation must be 
timely, unambiguous,
 specific,
 free from other illegal conduct, adequately published, and 
include assurances that 
employer
 will not 
interfere with Section 7 
rights
).  Prior to the issuance of the complaint, 
the Respondent
 revised 
the 
challenged rule
 to inc
lude the sentence: 
ﬁThis policy does not limit 
nonsupervisory employees
™ rights to engage in protected activities 
under the National
 Labor Relations Act, including the right to share 
information related to terms and conditions of employment.
ﬂ  However, 
in 
doing so, the Respondent did not admit wrongdoing or assure e
m-ployees that it would not further interfere with their Sec. 7 rights.  In 

addition, because the Respondent waited over 2 years to revise the rule, 
and did so only 10 days before issuance of the 
complaint, its attempted 
repudiation
 was not timely.  See, e.g., 
Passavant
, supra at 139 (ﬁ
Nor 
can we ignore the fact that Respondent delayed until very nearly the 

eve of the issuance of the complaint before publishing its disavowal.
ﬂ). 
 4  We reject the
 Union
™s requ
est for a bro
ad 
order.
  On the facts of 
this case, we do not find that the Respondent has a demonstrated pr
o-
clivity to violate the Act or has engaged in such egregious or wid
e-spread misconduct as to demonstrate a general disregard for emplo
y-ees™
 fundamental statutory rights
.  See 
Hickmott Foods
, 242 NLRB 
1357, 1357 (1979).  Accord
:  Excel Case Ready
, 334 NLRB 4 fn
. 5 
(2001).
 Segundo, California, its officers, agents, successors, and 
assigns, shall 
 1.  Cease and desist from 
 (a) Promulgating and maintaining a rule in its 
Code of 
Business Conduct 
entitled ﬁ
Confidentiality and Data Pr
o-tectionﬂ that contains the following languag
e: ﬁKeep 
customer and employee information secure.  Information 
must be used fairly, lawfully and only for the purpose for 
which it was obtained.ﬂ
 (b) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the
 rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Within 14 days of the Board™s Order, rescind the 
rule in
 its 
Code of Business Conduct 
entitled ﬁ
Confide
n-tiality 
and Data Protectionﬂ that contains the following 
language:  ﬁKeep customer and employee information 
secure.  Information must be used fairly, lawfully and 
only for the purpose for which it was obtained.ﬂ
 (b) Within 14 days after service by the Region, post
 at 
the Respondent™s retail grocery stores located throughout 

the United States copies of the attached notice marked 
ﬁAppendix.ﬂ
5  Copies of the notice, on forms provided 
by the Regional Director for Region 31, after being 

signed by the Respondent™s author
ized representative, 
shall be posted by the Respondent and maintained for 60 
conse
cutive days in conspicuous places, including all 
places where notices to employees are customarily pos
t-ed.  In addition to physical posting of paper notices, n
o-tices shall be
 distributed electronically, such as by email, 
posting on an intranet or internet site, and/or other ele
c-tronic means, if the Respondent customarily commun
i-cates with its employees by such means.  Reasonable 

steps shall be taken by the Respondent to ensure
 that the 
noti
ces are not altered, defaced, or covered by any other 
mat
erial.  In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facilities involved in these proceedings, that 
Respondent shal
l duplicate and mail, at its own expense, 
a copy of the notice to all current employees and former 
employees employed by the Respondent at any time 

since September 15, 2011.  
 (c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-5  We shall substitute a new notice to conform 
with 
Durham School 
Services
, 360 NLRB 
694
 (2014)
.  If this Order is enforced by a jud
g-
ment of a United States court of appeals, the words in the notice rea
d-
ing ﬁPosted by Order of the National Labor Relations Boardﬂ shall read 
ﬁPosted Pursuant to a Judgment of the United States Court of Appeals 
Enforcing 
an Order of the National Labor Relations Board.ﬂ
                                                                                                      FRESH 
& EASY NEIGHBORHOOD MA
RKET
  75 testing to the steps that the Respondent has taken to 
comply.
  MEMBER 
JOHNSON
, dissenting.
 Contrary to my colleagues, I conclude that the judge 
correctly found that the Resp
ondent did not violate Se
c-tion 8(a)(1) of the Act by maintaining the rule, ﬁKeep 
customer and employee information secure. Information 
must be used fairly, lawfully and only for the purpose for 

which it was obtained,ﬂ in its Code of Business Conduct 
bookle
t (the Code).  As noted by the majority, the only 
issue before us is whether employees would reasonably 
construe the rule to restrict Section 7 activity.  I agree 
with the judge that they will not.  By finding that the rule 
would reasonably be construed by
 employees to prohibit 
disclosure of employee wages and terms and conditions 
of employment, the majority signals its intent to steer the 
Board away from the carefully balanced framework and 
practical approach established in 
Lutheran Heritage
 Vi
l-lage Livoni
a, 343 NLRB 646 (2004), 
towards a presum
p-tion that certain rules are unlawful unless there is an e
x-plicit exception for Section 7 activity.  I respectfully di
s-

sent.
 When 
Lutheran Heritage 
was decided almost 
10 years 
ago, the Board instructed that we give rules a 
ﬁreasonable 
reading,ﬂ and ﬁ
refrain from reading particular phrases in 
isolationﬂ and presuming ﬁimproper interference with 
employee rights.ﬂ  
Id.
 (citing 
Lafayette Park Hotel
, 326 
NLRB 824, 825, 827 (19
98)).  In other words, we must 
consider context.  In providing these instructions, the 
Board acknowledged and was guided by the established 
Board principle that requires balancing the competing 

rights of employers and employees.  Thus, as the Board 
explain
ed in 
Lafayette Park Hotel
, supra, the inquiry into 
whether the mere maintenance of a rule ﬁ
would reason
a-bly tend to chill employees in the exercise of their Se
c-tion 7 rightsﬂ involved the balancing of ﬁthe 
undisputed 
right of self
-organization assured to 
employees under the 
Wagner Act and the equally undisputed right of emplo
y-ers to maintain discipline in their establishments.ﬂ  
326 NLRB at 825 
(quoting 
Republic Aviation v. NLRB
, 324 
U.S. 793, 797
Œ798 (1945
)).   It is debatable whether the Board has 
adhered faithfu
l-ly to the instructions and guidance set forth in 
Lutheran 

Heritage.
  With the large number of Board cases that 
examine whether employees would reasonably construe 
rules in handbooks as restricting Section 7 activity,
1 it is 
1 The Board has issued over 50 decisions applying 
Lutheran Heri
t-age
.  Almost two
-thirds deal with the first prong of the 
Lutheran Heri
t-age
 test
Šwhether employees would reasonably construe the rule to 
restric
t Sec
. 7 activity.  In two
-thirds of those decisions, the disputed 
rules were contained in employee handbooks.  The rest were included 
in other formal employer documents such as employment and confide
n-
a logical assump
tion that these cases would reveal a fr
e-quently used methodology of analysis.  But they do not.  
What has been consistent is that the Board considers co
n-text
Šas required by 
Lutheran Heritage
Šwithout any 
clear definition as to how it is factored into analys
is.  For 
example, the Board has focused on the other rules or 
language immediately surrounding the disputed rule,
2 the 
kind of work environment in which the disputed rule 
operates,
3 and the disputed rule itself.
4   Furthermore, it is also important to ackn
owledge that 
the majority of cases arising under 
Lutheran Heritage
 do 
not involve employers applying rules to restrict exercise 

of Section 7 activity or promulgating coercive rules in 

response to union activity, and instead involve existing 
employee handbo
oks and other employer documents.
5  Of course, the relevant inquiry is whether employees 

would reasonably construe rules as restricting Section 7 
activity, and not whether employers intended the rule to 

restrict Section 7 activity.  But certainly, this fac
t does 
not support construing rules to presume a malicious i
n-tent on the part of the employer.  An employer™s primary 
purpose in drafting employee handbooks and policies is 
not to stifle employee rights, but to attempt to compr
e-hensively cover many topics,
 including compliance with 
other workplace statutes and policies that protect bus
i-ness interests and the workplace environment of its e
m-ployees.
 Therefore, in light of the frequency that the Board d
e-cides this particular type of 
Lutheran Heritage 
case
Štiality agreements, and a variety of other documented s
tand
-alone pol
i-cy statements.  
 2 See, e.g.,
 U-Haul Co. of California
, 347 NLRB 375, 378 (2006)
 (statement in employee handbook re
quiring employees to bring work
-related complaints first to management was not
 unlawful because it 
appeared in the same paragr
aph and immediately followed employer
™s assertion that employees can speak up for themselves at all levels of 
management and would be given a responsible reply; and nothing else 
in the handbook foreclosed empl
oyees from using other avenues); 
Guardsmark, LL
C, 344 NLRB 809 (2005)
 (security company™s 
rule 
against fraternization with 
client
 employees or with coemployees was 
not unlawful where
 employees would reasonably understand the rule to 
prohibit only personal entanglements because 
the rule a
ppeared
 toget
h-
er with a 
rule against dating client employees and coemployees
 and 
rule™s purpose was so 
security would not be compromised by interpe
r-sonal relationships).
 3 See, e.g.,
 Flagstaff Medical Center
, 357 NLRB 
659
, 664
 (2011)
 (rule against photographing hospital 
patients, property, or facilities 
lawful because employees would reasonably interpret the rule as a 
legitimate means of protecting the patient privacy).
 4 See, e.g.,
 Hyundai America Shipping Agency, Inc.
, 357 NLRB 860, 
861
Œ862
 (2011)
 (dismissing complaint 
allegation that employer™s rule 
against ﬁexhibiting a negative attitude toward or losing interest in your 
work assignmentﬂ  was unlawful because employees would construe 
the rule as applicable only to displaying a negative attitude toward 
work 
assignments 
[emphasis added]).
 5 See
 fn.
 2.
                                                                                                                                 DECISION
S OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 76 whet
her employees would reasonably construe rules in 
handbooks (and other formal employer documents) as 
restricting Section 7 activity
Šit is prudent that the Board 
apply one systemic methodology to ensure consistent and 

predictable decisions that both employer
s and employees 
can rely on for guidance.  And with the considerations 
described above in mind, I believe the best approach is to 
examine the 
overall
 context of a disputed rule
Šfrom the 
general purpose of the document in which the rule is co
n-tained, its in
troduction, its general sections and topics 
and accompanying explanatory texts, and finally, to the 
disputed rule and the text around it
Što give a rule a re
a-sonable reading.  Moreover, in doing so, the Board 
should adhere to familiar concepts of statutory 
interpret
a-tion, such as the principle of ﬁ
ejusdem generis
.ﬂ6  This 
concept cannot be ignored in considering employees™ 

interpretation of language just because it is labeled and 
used by the legal profession, including the Board.
7  In 
daily, ordinary speech,
 the principle of 
ejusdem generis
 is used all the time by lay people as a common sense 
approach to understanding each other.
8   Applying this methodology to the rule here, it is clear 
that employees would not reasonably interpret the rule to 
preclude the 
discussion of wages and other work cond
i-tions.   First, the rule is contained in the Respondent™s 
Code of Business Conduct (the Code
), a booklet dedica
t-ed to ethical matters.  Thus, immediately, employees are 
aware that the wages and work conditions are no
t the 
intended focus of the Code.  I agree with the majority 
that both documents contain mandatory work rules and 
would be viewed as having the same importance.  But, 
although the judge™s characterization of the Code as not a 
ﬁtypical employee handbookﬂ is
 not necessarily helpful, 
we can best glean the Code™s purpose from the Code 
itself.  As stated by the Respondent™s Chief Executive, 
the Code lays down important responsibilities and duties 
placed on employees, regardless of where they work, that 
are based
 on high ethical standards, respect for the law, 
6  Latin for 
ﬁof the same kind or class.
ﬂ  ﬁ1.
  A canon of construction 
holding that when a general word or phrase follows a list of specifics, 
the general word or phrase will be interpreted to include only items of 
the same
 class as those listed. 
 For example, in the phrase
 horses, cattle, 
sheep, pigs, goats, or any other farm animals
, the general language
 or 
any other farm animals
Šdespite its seeming breadth
Šwould probably 
be held to include only four
-legged, hoofed mammals
 typically found 
on farms, and thus would exclude chickens.
ﬂ  Black
™s Law Dictio
n-
ary
 (9th ed. 2009),
 available at
 Westlaw BLACKS.  
 7  See, e.g.,
 Teamsters
 Local 710
 (United Parcel Service)
, 333 
NLRB 1303 (2001)
 (adopting judge
™s dismissal of complaint 
all
ega-tions against 
the 
union based, in part, on his application of the 
ejusdem 
generis 
principle
 to interpret a settlement agreement between the pa
r-ties
).   8  See, e.g.,
 U.S. v. Holmes
, 646 F.3d 659, 665 (9th Cir. 2011)
 (Kleinfeld, C.J., concurring).
 and the need to report wrongdoing.  Employees are also 
told that the Code provides guidance on how to respond 
appropriately to ﬁfourteen key issuesﬂ that may arise in 
their work and provides information abou
t an anonymous 
Ethics Hotline.   
 Moreover, the rule appears on page 16 of the 20
-page 
booklet.  Thus, by the time employees read the rule, they 
are already familiar with a variety of topics, including a 
section on ﬁThe way we trade,ﬂ which covers the topi
cs 
ﬁCompetition laws,ﬂ ﬁTrade restrictions and sanctions,ﬂ 
and ﬁRelationships with our commercial suppliers;ﬂ and 
a section on ﬁPersonal and business integrity,ﬂ which 
covers the topics ﬁFraud, bribery and corruption,ﬂ ﬁCo
n-flicts of interest,ﬂ ﬁInsider dea
ling and market abuse,ﬂ 
ﬁGifts and improper payments,ﬂ and ﬁPolitical activity.ﬂ  
And before employees read the rule, which is located in 
ﬁThe resources of the company and our customersﬂ se
c-tion, they would have already read about the other topics 
in the s
ection
ŠﬁIntellectual propertyﬂ and ﬁResponsible 
use of company IT.ﬂ  Accordingly, when the employees 
read the disputed rule, they have already been informed 
about a myriad of topics and would reasonably unde
r-stand, at the very least, that the Code is not a
n employee 
handbook that primarily addresses wages and other terms 
and conditions of employment, but instead is specifically 
focused on various ethical concerns.
9 Furthermore, the disputed language itself is part of the 
ﬁConfidentiality and Data Protection
ﬂ section.  Applying 
the 
ejusdem generis 
principle,
 employees would reaso
n-ably interpret the rule to apply only to confidential i
n-formation because 
ﬁemployee informationﬂ is found 
within numerous terms and phrases about confidential 
and collected informati
on.  In this regard, and contrary to 
the majority™s view, this language 
cannot be meaningfu
l-ly distinguished from 
Mediaone of Great Florida, Inc.
, 340 NLRB 277 (2003).  In 
Mediaone
, the Board, albeit 
not explicitly, applied the 
ejusdem generis
 principle to
 find the employer™s prohibition on the disclosure of ﬁcu
s-tomer and employee informationﬂ lawful because it was 
included in a detailed list of what constituted ﬁintellect
u-al property,ﬂ which the employer also considered propr
i-etary information.   
Id.
 at 27
9.  Similarly here, the rule™s 
inclusion in the ﬁConfidentiality and Data Protectionﬂ 
section about the 
Respondent™s obligations under ﬁrel
e-vant data protection and privacy lawsﬂ would reasonably 
be interpreted by employees as limiting ﬁemployee i
n-formatio
nﬂ to 
confidential
 employee information.  
See, 
e.g.,
 Community Hospitals of Central California v. 
9 I do not view the Code as dedicated ﬁonlyﬂ to consideration of et
h-
ical matters.  As stated above, 
I agree with the majority that it contains 
mandatory work rules.  I point out only that 
the Code
™s primary focus is 
on ethical concerns.
                                                                                                      FRESH 
& EASY NEIGHBORHOOD MA
RKET
  77 NLRB
, 335 F.3d 1079, 1089 (D.C. Cir. 2003) (prohib
i-tion on ﬁ[r]elease or disclosure of confidential info
r-mation concerning patients or employeesﬂ not unlawful
 where prohibition was limited only to ﬁconfidentialﬂ i
n-formation).   
 The majority places great significance on the fact that 
the section introduction refers to ﬁall information.ﬂ   Ce
r-tainly, had the rule been the only bullet
-point in this se
c-tion, there
 may be uncertainty as to what is included in 
ﬁemployee information.ﬂ  But this is not the case here.  
Instead, the rule is printed in the following context:
  DO  Make sure any customer or staff information you 
collect, is relevant, accurate and, where nece
ssary, 
kept up to date.  Keep it for no longer than nece
s-sary. 
  Keep customer and employee information secure. 
Information must be used fairly, lawfully and only 
for the purpose for which it was obtained.
  Ensure that data is appropriately and securely stor
ed 
and disposed of. Be aware of the risk of discussing 
confidential information in public places.
  DON™T
  Release information, without making sure that the 
person you are providing it to is rightfully allowed 
to receive it and, where necessary that it has been 
encrypted in accordance with Fresh 
& Easy policy.
  The rule is the second bullet
-point in the ﬁDoﬂ column.  
Again applying the 
ejusdem generis
 principle, the added 
context of the first bullet
-point 
and the third bullet
-point 
would reasonably inform employees that ﬁemployee i
n-formationﬂ only refers to infor
mation that is collected 
and meant to be held in confidence.  By contrast, this 
type of limiting context is absent in cases where the 
Board has found broad confidentiality rules unlawful.  
See, e.g.
, Cintas Corp.
, 344 NLRB 943, 943 (2005) 
(ﬁunqualified pro
hibitionﬂ on the release of ﬁany info
r-mationﬂ about employees is unlawful), enfd. 482 F.3d 

463 (D.C. Cir. 2007); 
Flamingo Hilton
-Laughlin
, 330 
NLRB 287 (1999) (no explanatory context around u
n-lawful prohibition against revealing confidential info
r-mation ab
out ﬁfellow employeesﬂ)
.  In addition, especia
l-ly here where the context of the rule contains specific 
and comprehensive explanatory details, I do not require 
that a rule contain an 
explicit exception for Section 7 
activity to pass muster under Board law.
 In sum, because the rule provides ample details to e
m-ployees on what ﬁemployee informationﬂ means
Ši.e., 
the rule is contained in a comprehensive Code on ethical 
conduct and limiting language surrounds the rule
Šemployees would not reasonably fear that ﬁempl
oyee 
informationﬂ extends to information about wages and 
other working conditions and that the rule precludes 
them from exercising Section 7 activity.  Accordingly, 
because I do not find that the rule would reasonably tend 
to chill employees™ exercise of t
heir Section 7 rights, I 
would affirm the judge™s finding that the rule does not 
violate Section 8(a)(1) of the Act.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National 
Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this notice.
 FEDERAL LAW GIVES YOU THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain on your behalf 
with your employer
 Act tog
ether with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 promulgate or maintain 
a rule in our 
Code of Business Conduct 
entitled ﬁ
Confidentiality and 
Data Protectionﬂ that contains th
e following language:  
ﬁKeep customer and employee information secure.  I
n-formation must be used fairly, lawfully and only for the 
purpose for which it was obtained.ﬂ
 WE WILL NOT
 in any like or related manner restrain or 
coerce you in the exercise of the r
ights listed above.
 WE WILL
, wit
hin 14 days of the Board™s Order, rescind 
the rule in
 our 
Code of Business Conduct 
entitled ﬁ
Con-fidentiality and Data Protectionﬂ that contains the follo
w-ing language:  ﬁKeep customer and employee info
r-mation secure.  Inform
ation must be used fairly, lawfully 
and only for the purpose for which it was obtained.ﬂ
  FRESH 
& EASY 
NEIGHBORHOOD 
MARKET
  Nicole Buffalano, Esq.,
 for the General Counsel.
 Joseph A. Turzi, Esq.
 and 
Colleen Hanrahan, Esq. (DLA Piper 
LLP (US))
, of 
Washington, D.C., for the Respondent.
 David A. Rosenfeld, Esq. (Weinberg, Roger & Rosenfeld),
 of 
Alameda, California, for the Union.
 DECISION
 STATEMENT OF THE 
CASE
 GERALD 
A. WACKNOV
, Administrative Law Judge. This d
e- DECISION
S OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 78 cision is based on a stipulated record. 
The charges were filed by 
United Food and Commercial Workers International Union 

(Union) on March 15 and May 9, 2012, respectively. On Oct
o-ber 22, 2012, the Acting Regional Director for Region 31 of the 
National Labor Relations Board (the Board) issued a c
omplaint 
and notice of hearing alleging a violation by Fresh & Easy 
Neighborhood Market (Respondent) of Section 8(a)(1) of the 
National Labor Relations Act (the Act). The Respondent, in its 
answer to the complaint, duly filed, denies that it has violated 

the Act as alleged.  Thereafter, on about January 16, 2013, the 
parties entered into a stipulation and joint motion to transfer the 
matter to the Division of Judges. 
 Following the assignment of this matter to me, briefs have 
been received from counsel for 
the Acting General Counsel, 
counsel for the Respondent, and counsel for the Union. Upon 
the entire record and consideration of the briefs submitted, I 
make the following 
 FINDINGS OF 
FACT
 I. JURISDICTION
 The Respondent is a Delaware corporation with an off
ice and 
place of business located in El Segundo, California, and with 
retail grocery stores located throughout the United States.  In 
the course and conduct of its business operations, the Respon
d-ent annually derives gross revenues in excess of $500,000 an
d purchases and receives at its California grocery stores products, 
goods, and materials valued in excess of $5000 directly from 
points outside the State of California. At all material times the 
Respondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6)
, and (7) of the Act.
 II. THE LABOR ORGANIZATI
ON INVOLVED
 At all material times the Union has been a labor organization 
within the meaning of Section 2(5) of the Act.
 III. ALLEGED UNFAIR LABOR
 PRACTICES
 A. Issues
 The stipulate
d issue in this proceeding is whether certain 
language contained within the Respondent™s Code of Business 

Conduct that applies to employees at its retail grocery stores 
violates Section 8(a)(1) of the Act.  
 B. Facts and Analysis
 The Respondent maintains a
 20-page booklet entitled, ﬁCode 
of Business Conduct.ﬂ The booklet is available to employees on 
the Respondent™s website. The booklet may fairly be described 
as essentially a compendium of policy ﬁdo™s and don™tsﬂ r
e-garding ethical business conduct, which 
all employees are r
e-quired to follow. Under the heading ﬁThe resources of the co
m-pany and our customers,ﬂ beginning on page 14 of the booklet, 
are the following sections: Intellectual property; Responsible 
use of company IT; Confidentiality and data protec
tion; and 
Accurate accounting and money laundering. The Confidential
i-ty and data protection section, on page 16, is as follows: 
    CONFIDENTIALITY AND DATA PROTECTION
   We have an important duty to our customers and our 

employees to respect the informatio
n we hold about 
them and ensure it is protected and handled, responsibly. 
The trust of our staff and customers is very important so 

we take our obligations under relevant data protection 
and privacy laws very seriously. We should also regard 
all
 informatio
n concerning our business as an asset, 
which, like other important assets, has a value and needs 
to be suitably protected. 
  What does it mean for me?
  DO  Ł Make sure any customer or staff information you collect,
 is relevant, accurate and, where necessary, kept up to date.  
Keep it for no longer than necessary. 
  Ł Keep customer and employee information secure. Info
r-mation must be used fairly, lawfully and only for the pu
r-
pose for which it was obtained.
1  Ł Ensure tha
t data is appropriately and securely stored and 
disposed of. Be aware of the risk of discussing confide
n-tial information in public places.
  DON™T
  Ł Release information, without making sure that the person 
you are providing it to is rightfully allowed to rec
eive it 
and, where necessary that it has been encrypted in accor
d-ance with Fresh 
& Easy policy.
  CONTACT
  If you are ever unsure about how to handle Fresh 
& Easy d
a-
ta, be cautious and seek advice from:
  Ł Your Line Manager
 Ł Information Security
 Ł Our Legal Depa
rtment
  The complaint alleges that the following language violates 
Section 8(a)(1) of the Act: ﬁKeep customer and employee i
n-formation secure. Information must be used fairly, lawfully and 

only for the purpose for which it was obtained.ﬂ 
 The General Counsel and Union, citing 
Lafayette Park H
o-tel
, 326 NLRB 824, 825 (1998), argue that this language 
ﬁwould reasonably tend to chill employees in the exercise of 
their Section 7 rights,ﬂ in that employees would interpret this 
language to prohibit
 disclosure of employee wages and other 
terms and conditions of employment to other employees or 
individuals including union representatives.
 The category heading, Confidentiality and Data Protection, 
under which the alleged unlawful language appears, is a
bout 
1 On October 12, 201
2, prior to the issuance of the complaint herein, 
the Respondent posted on its website a revised Code of Business Co
n-
duct in which this language was modified as follows: ﬁKeep customer 
and employee information secure. Information must be used fairly, 
lawfu
lly and only for the purpose for which it was obtained. This policy 
does not limit non
-supervisory employees™ rights to engage in protected 
activities under the National Labor Relations Act, including the right to 
share information related to terms and con
ditions of employment.ﬂ The 
revised Code of Business Conduct was neither distributed directly to 
employees nor were employees given notice that the Code had been 
revised. 
                                                     FRESH 
& EASY NEIGHBORHOOD MA
RKET
  79 insuring that employees take their ﬁobligations under relevant 
data protection and privacy laws very seriously.ﬂ 
 The language alleged to be violative of the Act is one co
m-ponent of various additional requirements: that employees who 
ﬁcollectﬂ custome
r or staff information should collect it, mai
n-
tain it, update it, and dispose of it when it is no longer needed; 
that the data should be kept and disposed of in a secure manner; 
and that the information should not be released to persons u
n-authorized to rec
eive it and, even when released to such pe
r-sons, the information should be in encrypted form when nece
s-sary.
 Significantly, there is nothing in the Confidentiality and Data 
Protection section that defines what type of information or data 
is subject to the 
confidentiality safeguards. The General Cou
n-sel and Union argue that because of this lack of specificity the 
alleged violative language is ambiguous, and should therefore 
be interpreted to impliedly preclude the release by employees 

of information concerni
ng their own wages and conditions of 
employment and the wages and conditions of employment of 
other employees.
 I do not agree. The Code of Business Conduct booklet is a 
stand
-alone booklet devoted to ethical matters. It is not a typical 
employee handbook t
hat provides information and establishes 
policies, rules and requirements governing employees™ day
-to-day activities; and it does not deal with or even mention wages 
and working conditions. The alleged violative language does 
not appear in isolation. A rea
ding of the entire Confidentiality 
and Data Protection section may be fairly understood to prohi
b-it the release of ﬁcollectedﬂ information.  Collected information 
may be reasonably understood to mean information obtained 
from customers or employees such as
, for example, customers™ 
credit information and employees™ social security numbers, 
 
medical information, and other such information which is cu
s-tomarily maintained in employees™ personnel files. Obviously, 
the Respondent does not need to obtain informati
on from e
m-
ployees regarding their wages and working conditions as this is 
information that the Respondent generates; and conversely, 
confidential information that the Respondent may collect and 
maintain is clearly not germane to the Act™s protection of Se
c-tion 7 rights.  Accordingly, I find that employees reading this 
language, in the context of the booklet™s overall purview and 
the essence of the section of the booklet in which the language 
appears, would not reasonably interpret it to preclude them 

from r
evealing and discussing with coworkers specific info
r-mation regarding wages and working conditions or sharing 
such information with outside sources in furtherance of their 
Section 7 rights.
2  See generally 
Lafayette Park
, 326 NLRB 
824, 826 (1998); 
Lutheran
 Heritage Village
-Livonia
, 343 
NLRB 646 (2004); 
Mediaone of Greater Florida, Inc.
, 340 
NLRB 277, 279 (2003).
 I recommend that the complaint be dismissed in its entirety.
3 CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the me
aning of Section 2(2), (6)
, and (7) of the Act. 
 2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 3.  The Respondent has not violated the Act as alleged.
 [Recommended Order omitted from publication.]
 2 The Union in its brief maintains that the language is also violative 
of the Act in
 that it precludes the release of customer information, and 
that employees have a right under the Act to identify and approach 
customers as well as other employees with their concerns; thus, the 
identity of customers may not be prohibited. Assuming arguend
o that 
the complaint allegation encompasses this matter, I find that employees 
would not reasonably interpret the language to preclude them from 
identifying and approaching customers in furtherance of their Sec. 7 
rights. 
 3 In view of the finding that the
 language is not violative of the Act, 
it appears unnecessary to address the General Counsel™s contention that 

the Respondent neither effectively repudiated the original language, nor 
did it timely or adequately communicate the revision to the employees 
in accordance with the guidelines enunciated by the Board in 
Passavant 
Memorial Area Hospital,
 237 NLRB 138, 138
Œ139 (1978).
                                                   